DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/10/2021 and 12/04/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mielekamp et al. (US PAP 2010/0215213 A1).
           With respect to claim 1, Milekamp et al. teach (see abstract; Figs. 1-10; paragraphs 0010, 0012, 0019, 0026, 0052-0060) a method of performing an image-guided medical procedure, comprising: 

    PNG
    media_image1.png
    595
    469
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    754
    296
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    744
    279
    media_image3.png
    Greyscale
 receiving fluoroscopic images from a fluoroscopic sweep of at least a portion of a patient's body that includes a target area (paragraph 0052; determining a fluoroscopic pose for each of the fluoroscopic images (see paragraph 0012); generating a fluoroscopic three-dimensional (3D) reconstruction based on the fluoroscopic images and the fluoroscopic poses (paragraph 0010); applying a trajectory of a percutaneously-inserted device to the fluoroscopic 3D reconstruction such that the fluoroscopic 3D reconstruction includes a planned trajectory (see paragraph 0019); displaying a live fluoroscopic image (paragraph 0056); overlaying the planned trajectory of the percutaneously-inserted device on the live fluoroscopic image (paragraph 0060); displaying advancement of a percutaneously-inserted device a first distance in the live fluoroscopic image (paragraph 0026); determining at two angles that the advancement of the percutaneously-inserted device the first distance is following the planned trajectory (paragraph 0034); displaying advancement of the percutaneously-inserted device a second distance in response to determining at two angles that the advancement of the percutaneously-inserted device the first distance is following the planned trajectory (see paragraph 0026); and determining at two angles that the advancement of the percutaneously-inserted device the second distance is following the planned trajectory (paragraph 0034). 

    PNG
    media_image4.png
    503
    425
    media_image4.png
    Greyscale

          With respect to claim 2, Milekamp et al. teach the method of claim 1 (see abstract; Figs. 1-10; paragraphs 0010, 0012, 0019, 0026, 0052-0060), further comprising: applying a mark indicating a critical structure to avoid to the fluoroscopic 3D reconstruction; and overlaying the mark indicating the critical structure to avoid on the live fluoroscopic image (see abstract; Figs. 1-10; paragraphs 0010, 0012, 0019, 0026, 0052-0060).
          With respect to claim 3, Milekamp et al. teach the method of claim 1 (see abstract; Figs. 1-10; paragraphs 0010, 0012, 0019, 0026, 0052-0060), wherein the planned trajectory includes a target, an insertion point, and a line between the insertion point and the target (see abstract; Figs. 1-10; paragraphs 0010, 0012, 0019, 0026, 0052-0060).
          With respect to claim 4, Milekamp et al. teach the method of claim 3 (see abstract; Figs. 1-10; paragraphs 0010, 0012, 0019, 0026, 0052-0060), wherein the fluoroscopic sweep is performed after insertion of the percutaneously-inserted device at the insertion point (see abstract; Figs. 1-10; paragraphs 0010, 0012, 0019, 0026, 0052-0060).
           With respect to claim 5, Milekamp et al. teach the method of claim 1 (see abstract; Figs. 1-10; paragraphs 0010, 0012, 0019, 0026, 0052-0060), wherein the fluoroscopic images include fluoroscopic images of a radiopaque object, further comprising: determining the position of the radiopaque object relative to the target; and determining the position of an insertion point based on the position of the radiopaque object relative to the target (see abstract; Figs. 1-10; paragraphs 0010, 0012, 0019, 0026, 0052-0060).
           With respect to claim 6, Milekamp et al. teach the method of claim 1 (see abstract; Figs. 1-10; paragraphs 0010, 0012, 0019, 0026, 0052-0060), further comprising: determining that the percutaneously-inserted device is located at the target; and receiving one or more additional fluoroscopic images from one or more additional fluoroscopic sweeps in response to determining that the percutaneously-inserted device is not located at the target (see abstract; Figs. 1-10; paragraphs 0010, 0012, 0019, 0026, 0052-0060).
          With respect to claim 7, Milekamp et al. teach the method of claim 1 (see abstract; Figs. 1-10; paragraphs 0010, 0012, 0019, 0026, 0052-0060), further comprising receiving preoperative computed tomography (CT) images including markings indicating the planned trajectory; and registering the fluoroscopic 3D reconstruction to the preoperative CT images; transferring the markings on the preoperative CT images to the fluoroscopic 3D reconstruction based on the registering; and overlaying the fluoroscopic 3D reconstruction including the transferred marking on the live fluoroscopic image (see abstract; Figs. 1-10; paragraphs 0010, 0012, 0019, 0026, 0052-0060).
          With respect to claim 8, Milekamp et al. teach the method of claim 7 (see abstract; Figs. 1-10; paragraphs 0010, 0012, 0019, 0026, 0052-0060), wherein the registering includes: determining one or more anatomical features that are in both the fluoroscopic 3D reconstruction and the preoperative CT images; and aligning the fluoroscopic 3D reconstruction and the preoperative CT images based on the determined one or more anatomical features (see abstract; Figs. 1-10; paragraphs 0010, 0012, 0019, 0026, 0052-0060).
            With respect to claim 9, Milekamp et al. teach the method of claim 8 (see abstract; Figs. 1-10; paragraphs 0010, 0012, 0019, 0026, 0052-0060), wherein the one or more anatomical features includes the target, a lesion, a tumor, or a rib (see abstract; Figs. 1-10; paragraphs 0010, 0012, 0019, 0026, 0052-0060).
            With respect to claim 10, Milekamp et al. teach (see abstract; Figs. 1-10; paragraphs 0010, 0012, 0019, 0026, 0052-0060) a method of performing an image-guided medical procedure, comprising: receiving first fluoroscopic images from a first fluoroscopic sweep of at least a portion of a patient's body that includes a target area (paragraph 0052); determining a pose for each of the first fluoroscopic images; generating and displaying a first fluoroscopic 3D reconstruction based on the first fluoroscopic images and the poses (paragraph 0012); marking a planned trajectory in the first fluoroscopic 3D reconstruction (paragraphs 0010 and 0019); displaying a live fluoroscopic image; overlaying the planned trajectory on the live fluoroscopic image (paragraph 0060); adjusting the live fluoroscopic image such that the trajectory appears as a point (paragraph 0056); and displaying advancement of a percutaneously-inserted device along the planned trajectory based on the adjusted live fluoroscopic image (see paragraph 0026).
          With respect to claim 11, Milekamp et al. teach the method of claim 10 (see abstract; Figs. 1-10; paragraphs 0010, 0012, 0019, 0026, 0052-0060), further comprising displaying the length of the planned trajectory, wherein the percutaneously-inserted device is advanced based on the length of the planned trajectory and length markers on the percutaneously-inserted device (see abstract; Figs. 1-10; paragraphs 0010, 0012, 0019, 0026, 0052-0060).
            With respect to claim 12, Milekamp et al. teach the method of claim 10 (see abstract; Figs. 1-10; paragraphs 0010, 0012, 0019, 0026, 0052-0060), wherein the planned trajectory includes an insertion point, a target, and a line between the insertion point and the target (see abstract; Figs. 1-10; paragraphs 0010, 0012, 0019, 0026, 0052-0060).
            With respect to claim 13, Milekamp et al. teach the method of claim 10 (see abstract; Figs. 1-10; paragraphs 0010, 0012, 0019, 0026, 0052-0060), further comprising adjusting the live fluoroscopic image to a second angle to verify the depth of the percutaneously-inserted device in the patient's body (see abstract; Figs. 1-10; paragraphs 0010, 0012, 0019, 0026, 0052-0060).
            With respect to claim 14, Milekamp et al. teach the method of claim 13 (see abstract; Figs. 1-10; paragraphs 0010, 0012, 0019, 0026, 0052-0060), further comprising adjusting the live fluoroscopic image to a third angle to verify the direction of the percutaneously-inserted device (see abstract; Figs. 1-10; paragraphs 0010, 0012, 0019, 0026, 0052-0060).
             With respect to claim 15, Milekamp et al. teach (see abstract; Figs. 1-10; paragraphs 0010, 0012, 0019, 0026, 0052-0060) a method of performing an image-guided medical procedure, comprising: receiving first fluoroscopic images from a first fluoroscopic sweep of at least a portion of a patient's body that includes a target area (see paragraph 0052); determining a first fluoroscopic pose for each of the first fluoroscopic images (paragraph 0012); generating and displaying a first fluoroscopic 3D reconstruction based on the first fluoroscopic images and the first fluoroscopic poses (paragraphs 0010 and 0056); applying a trajectory of a percutaneously-inserted device to the first fluoroscopic 3D reconstruction such that the first fluoroscopic 3D reconstruction includes a planned trajectory (paragraph 0019); displaying a live fluoroscopic image(paragraph 0056); overlaying the planned trajectory of the percutaneously-inserted device on the live fluoroscopic image (paragraph 0060); receiving second fluoroscopic images of an insertion point from a second fluoroscopic sweep (paragraph 0052); determining a second pose for each of the second fluoroscopic images (paragraph 0012; generating and displaying a second fluoroscopic 3D reconstruction based on the second fluoroscopic images and the second poses (paragraph 0026); and displaying insertion of a percutaneously-inserted device in the live fluoroscopic image (see paragraphs 0026 and 0034).
             With respect to claim 16, Milekamp et al. teach the method of claim 15 (see abstract; Figs. 1-10; paragraphs 0010, 0012, 0019, 0026, 0052-0060), further comprising: registering the second fluoroscopic 3D reconstruction to the first fluoroscopic 3D reconstruction; and transferring the planned trajectory applied to the first fluoroscopic 3D reconstruction to the second fluoroscopic 3D reconstruction based on the registering (see abstract; Figs. 1-10; paragraphs 0010, 0012, 0019, 0026, 0052-0060).
           With respect to claim 17, Milekamp et al. teach the method of claim 15 (see abstract; Figs. 1-10; paragraphs 0010, 0012, 0019, 0026, 0052-0060), further comprising: displaying the live fluoroscopic image in at least one fluoroscopic angle after advancement of the inserted percutaneously-inserted device a first distance; and determining that the advancement of the inserted percutaneously-inserted device the first distance is following the planned trajectory based on the live fluoroscopic image in the at least one fluoroscopic angle (see abstract; Figs. 1-10; paragraphs 0010, 0012, 0019, 0026, 0052-0060).
          With respect to claim 18, Milekamp et al. teach the method of claim 17 (see abstract; Figs. 1-10; paragraphs 0010, 0012, 0019, 0026, 0052-0060), wherein the at least one fluoroscopic angle includes two different fluoroscopic angles at which a direction of the inserted percutaneously-inserted device can be determined from the live fluoroscopic image (see abstract; Figs. 1-10; paragraphs 0010, 0012, 0019, 0026, 0052-0060).
           With respect to claim 19, Milekamp et al. teach the method of claim 17 (see abstract; Figs. 1-10; paragraphs 0010, 0012, 0019, 0026, 0052-0060), further comprising: displaying the live fluoroscopic image in at least one fluoroscopic angle after advancement of the inserted percutaneously-inserted device a second distance; and determining that the advancement of the inserted percutaneously-inserted device the second distance is following the planned trajectory based on the live fluoroscopic image in the at least one fluoroscopic angle (see abstract; Figs. 1-10; paragraphs 0010, 0012, 0019, 0026, 0052-0060).
             With respect to claim 20, Milekamp et al. teach the method of claim 19 (see abstract; Figs. 1-10; paragraphs 0010, 0012, 0019, 0026, 0052-0060), further comprising: receiving third fluoroscopic images from a third fluoroscopic sweep after advancement of the inserted percutaneously-inserted device the second distance; determining a third pose for each of the third fluoroscopic images; and generating and displaying a third fluoroscopic 3D reconstruction based on the third fluoroscopic images and the third poses (see abstract; Figs. 1-10; paragraphs 0010, 0012, 0019, 0026, 0052-0060).

Conclusion

6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








Irakli Kiknadze
/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./ July 27, 2022